Case 4:17-cr-20216-LVP-SDD ECF No. 124, PageID.968 Filed 02/02/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,
                                                    Criminal Case No. 17-20216
v.                                                  Honorable Linda V. Parker

BOBBIE TOWNSEND,

               Defendant.
_________________________________/

         OPINION & ORDER DENYING RENEWED MOTION FOR
              COMPASSIONATE RELEASE (ECF NO. 123)

      On March 6, 2018, Defendant pleaded guilty to one count of possession of a

firearm in furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(c)

(Count Eight), and one count of felon in possession of a firearm in violation of 18

U.S.C. § 922(g) (Count Four). (ECF No. 70 at Pg. ID 393.) Defendant’s guilty plea

was based on conduct that took place one year prior, on or about March 7, 2017, at

which time Defendant was arrested on separate charges and—knowing that police

were likely to search his residence—relayed a message for his co-defendant to take

three to eight firearms, as well as heroin and cocaine, from Defendant’s residence.

(Id. at Pg. ID 395.) On September 26, Defendant was sentenced to 43 months on

Count Four and 60 months on Count Eight, to be served consecutively. (ECF No. 85

at Pg. ID 514.)
Case 4:17-cr-20216-LVP-SDD ECF No. 124, PageID.969 Filed 02/02/21 Page 2 of 4




      On July 31, 2020, the Court denied Defendant’s Motion and Combined Brief

for Compassionate Release, concluding that Defendant’s release poses a danger to

society. (ECF No. 121 at Pg. ID 946.) Defendant filed a renewed motion for

compassionate release on October 21, 2020,1 which he labels as an emergency

motion. (ECF No. 123.) Defendant’s renewed motion, which does not proffer new

arguments, does not convince the Court that a different outcome is appropriate.

      Prior to the instant offense, Defendant was convicted of three violent crimes.

In 1974, at the age of 17, Defendant was convicted of Felony Assault with Intent to

Rob While Armed and was sentenced to 5 to 15 years of imprisonment.2 (PSR ⁋ 37.)

In 1982, at the age of 25, he was convicted of Felony Assault with Intent to Murder

and Felony Assault with Intent to Rob While Armed; he was sentenced to 20 to 40

years imprisonment on each count to run concurrently; and he served a total of 20

years. (PSR ⁋ 39.) The Supreme Court has made note of studies that support the fact

that individuals who engage in crime at an early age tend to make better decisions as

they age. Miller v. Alabama, 567 U.S. 460, 471-72 (2012) (citing Graham v.

Florida, 560 U.S. 48, 130 (2010)).3 Yet, Defendant actions defy these studies, as


1
  The motion was entered on December 15, 2020. (See ECF No. 123.)
2
  Per the PSR, the “exact date of release has not been verified; however, according to
the criminal history investigation, [] [D]efendant was discharged from parole
supervision on or about April 6, 1985.” (PSR ⁋ 37.)
3
  “[I]n Graham, we noted that ‘developments in psychology and brain science
continue to show fundamental differences between juvenile and adult minds’—for
example, in ‘parts of the brain involved in behavior control.’ We reasoned that those
                                            2
Case 4:17-cr-20216-LVP-SDD ECF No. 124, PageID.970 Filed 02/02/21 Page 3 of 4




well as this Court’s expectation that Defendant, after serving such lengthy prison

sentences, would have made the decision to lead a productive life free of crime.

Instead, after being convicted of another drug-related crime at the age of 50 (PSR ⁋

40), Defendant found himself before this Court at the age of 60 on his first federal

felony conviction.

      As noted in the July 31 Opinion & Order, the Court commends Defendant’s

decision to enroll in GED/High School Diploma courses, participate in Mott

Community College online courses, and participate in the Re-Entry and Release

Preparation Program. (ECF No. 121 at Pg. ID 946 (citing ECF No. 114 at Pg. ID

823).) It also appears that, since commencing his current prison term, Defendant has

not committed any disciplinary infractions. (ECF No. 114 at Pg. ID 823.) And the

Court recognizes that Defendant’s high blood pressure and hypertension may amount

to an extraordinary and compelling circumstance in light of the COVID-19 pandemic.

(Id. at Pg. ID 820 (citing PSR ⁋⁋ 56-58).) But reducing Defendant’s sentence would

unjustifiably increase the risk to the public because, based on Defendant’s history, the




findings—of transient rashness, proclivity for risk, and inability to assess
consequences—. . . enhanced the prospect that, as the years go by and neurological
development occurs, [a child’s] “‘deficiencies will be reformed.’” . . . . [And] the
science and social science supporting Roper’s and Graham’s conclusions have
become even stronger.” Miller, 567 U.S. at 471-472, 472 n.5 (internal citations
omitted).
                                          3
Case 4:17-cr-20216-LVP-SDD ECF No. 124, PageID.971 Filed 02/02/21 Page 4 of 4




Court lacks a realistic belief that Defendant will begin making decisions that are in

the best interest of the community in which he resides.

      In sum, an analysis of the § 3553(a) factors—including Defendant’s history

and characteristics, promoting respect for the law, affording adequate deterrence, and

protecting the public from further crimes by the Defendant—suggests that a reduction

of Defendant’s sentence is inappropriate. See 18 U.S.C. § 3553(a).

      Accordingly,

      IT IS ORDERED that Defendant’s Renewed Motion for Compassionate

Release (ECF No. 123) is DENIED.

      IT IS FURTHER ORDERED that Defendant’s “Letter Asking for a Notice

of Appeal for Compassionate Release” (ECF No. 122) shall be construed as a Notice

of Appeal to the United States Court of Appeals for the Sixth Circuit from the

Court’s July 31 Opinion & Order.

      IT IS SO ORDERED.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE

 Dated: February 2, 2021

 I hereby certify that a copy of the foregoing document was mailed to counsel of
 record and/or pro se parties on this date, February 2, 2021, by electronic and/or U.S.
 First Class mail.

                                               s/ R. Loury
                                               Case Manager
                                           4
